PER CURIAM.
Bolt, having pleaded nolo contendere to a charge of possession of over five grams of cannabis, appeals contending the sentence imposed upon him was erroneous and disproportionate to that received by his co-defendant. Since the sentence imposed does not exceed the statutory maximum provided by the legislature for a violation of Section 893.13(l)(a)2, Florida Statutes (1977), we are without authority to review the sentence. Walker v. State, 44 So.2d 814 (Fla.1950). Rohdin v. State, 105 So.2d 371 (Fla.2d DCA 1958). It does appear that the trial court may have been under the impression that Bolt was guilty of sale of cannabis, rather than mere possession, which is not supported by the record before us. If Bolt’s sentence was predicated on erroneous information, the court, in its discretion, may reduce the sentence pursuant to Fla.R. Crim.P. 3.800(b). We note from the record before us that a motion for reduction of sentence has been filed, although an order has not been entered thereon. The judgment and sentence are AFFIRMED.
McCORD, Acting C. J., SHIVERS, J., and MASON, ERNEST E., Associate Judge (Retired), concur.